Exhibit 10.1

 

By Electronic Delivery to: fcesario@ctiindustries.com

 

January 2, 2020

 

Mr. Frank J. Cesario

Chief Financial Officer

CTI Industries Corporation

22160 N. Pepper Road

Lake Barrington, Illinois 60010

 

Re:

CTI Industries Corporation (the “Company”)

 

Nasdaq Symbol: CTIB

 

Dear Mr. Cesario

 

I am following up on our recent telephone conversation in which I explained that
since your Company has not yet held an annual meeting of shareholders within
twelve months of the end of the Company’s fiscal year end, it no longer complies
with our Listing Rules (the “Rules”) for continued listing.1 Under our Rules the
Company now has 45 calendar days to submit a plan to regain compliance and if we
accept your plan, we can grant an exception of up to 180 calendar days from the
fiscal year end, or until June 29, 2020, to regain compliance. Your plan should
be as definitive as possible, addressing any issues that you believe would
support your request for an exception.

 

In determining whether to accept your plan, we will consider such things as the
likelihood that the annual meeting can be held within the 180 day period, the
Company’s past compliance history, the reasons for the delayed meeting, other
corporate events that may occur within our review period, the Company’s overall
financial condition and its public disclosures.2

 

Please email your plan to me at rachel.scherr@nasdaq.com no later than February
17, 2020. After we review the plan, I will contact you if we have any questions
or comments and will provide you written notice of our decision. If we do not
accept your plan, you will have the opportunity to appeal that decision to a
Hearings Panel.3

 

 

--------------------------------------------------------------------------------

1See Listing Rules 5620(a) and 5810(c)(2)(G). In addition, please see IM-5620
which specifies the securities subject to the annual meeting requirement.

2 For additional information with respect to compliance plans please see
attached “Nasdaq Online Resources” when preparing your plan of compliance. This
attachment includes links to the Frequently Asked Questions section relating to
continued listing.

3 See Listing Rule 5815(a). See FAQ #428 available on the Nasdaq Listing Center.

 

 

--------------------------------------------------------------------------------

 

 

Mr. Frank J. Cesario

January 2, 2020

Page 2

 

Our Rules require that the Company promptly disclose receipt of this letter by
either filing a Form 8-K, where required by SEC rules, or by issuing a press
release. The announcement needs to be made no later than four business days from
the date of this letter and must include the continued listing criteria that the
Company does not meet, and a description of each specific basis and concern
identified by Nasdaq in reaching the determination.4 The Company must also
submit the announcement to Nasdaq’s MarketWatch Department.5 If the public
announcement is made between the hours of 7:00 AM and 8:00 PM Eastern Time, the
Company must submit the announcement to Nasdaq’s MarketWatch Department at least
ten minutes prior its public release. If the public announcement is made outside
of these hours, the Company must submit the announcement prior to 6:50 A.M.
Eastern Time. Please note that if you do not make the required announcement
trading in your securities will be halted.6

 

In addition, Nasdaq makes available to investors a list of all non-compliant
companies, which is posted on our website at listingcenter.nasdaq.com. The
Company will be included in this list beginning five business days from the date
of this letter. As part of this process, an indicator reflecting the Company’s
non-compliance will be broadcast over Nasdaq’s market data dissemination network
and will also be made available to third party market data providers.

 

If you have any questions, please do not hesitate to contact me, at +1 301 978
8072.

 

Sincerely,

 

[image01.jpg]

 

Rachel Scherr

Listing Analyst

Nasdaq Listing Qualifications

 

 

 

Enclosures

 

 

--------------------------------------------------------------------------------

4 Listing Rule 5810(b).

5 The notice must be submitted to Nasdaq’s MarketWatch Department through the
Electronic Disclosure submission system available at nasdaq.net/ED/IssuerEntry.

6 Listing IM-5810-1.

 

 

--------------------------------------------------------------------------------

 

 

NASDAQ ONLINE RESOURCES

 

All of our listing information and forms are available electronically on the
Listing Center. In addition to facilitating electronic submission of forms, you
can also use the Listing Center to access Nasdaq’s Reference Library containing
hundreds of frequently asked questions and Governance Clearinghouse containing
the latest updates on corporate governance and listing standards.

 

To help you navigate the deficiency process, we have provided links to some our
most viewed resource materials.

 

 

●

Board Composition and Committee Requirements

 

 

●

Governance Clearinghouse

 

 

●

Hearings Process

 

 

●

How to Transfer to Nasdaq Capital Market

 

 

●

Information about Application of Shareholder Approval Rules

 

 

●

Initial Listing Process

 

 

●

Listing Fees

 

 

●

Listing of Additional Shares Process

 

 

●

MarketWatch Electronic Disclosure Submissions

 

 

●

Nasdaq Listing Rules: Initial and Continued Listing

 

 

●

Reference Library: Frequently Asked Questions, Staff Interpretations and Listing
Council Decisions

 